Citation Nr: 1718204	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  09-37 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent disabling for bronchial spasm and reactive airway disease with allergic component.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1995 to September 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In March 2016, a Board hearing was held where the Veteran appeared, and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's file.  As previously explained, prior Board hearings were held in 2010 and 2012, but those VLJs have since retired, so the case is now before the undersigned.

In June 2016, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  The remand instructions included a directive for the RO obtain records from the Middlesex Hospital reflecting the Veteran's hospitalization that he reported during the March 2016 hearing.  The Veteran was provided with the necessary release forms in January 2017; the forms were not returned.  In addition, the RO was instructed to obtain all records from the Social Security Administration (SSA) identified by the Veteran during the March 2016 hearing.  The RO attempted to obtain records held by the SSA in September 2016 and in December 2016; the SSA notified the RO that the medical records had been destroyed.  The Board finds that there has been substantial compliance with the Board's remand directives, and the matter is now appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
FINDINGS OF FACT

1.  During the period on appeal, the Veteran's bronchial spasm and reactive airway disease with allergic component was manifested by, at worst, FEV-1 56 percent of predicted and FVC 69 percent of predicted.  There is no evidence demonstrating he requires at least monthly visits to a physician for required care of exacerbations, or that he uses at least three per year courses of systemic (oral or parenteral) corticosteroids.

2.  The Veteran's service-connected disabilities are not of such severity that they effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him, for any period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for bronchial spasm and reactive airway disease with allergic component have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, Diagnostic Code 6602 (2016).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

Analysis of Bronchial Disability

Service connection for bronchial spasms and reactive airway disease with allergic component was granted in an April 1999 rating decision; the decision was not appealed and became final.  The Veteran made a new claim for an increased rating in August 2008.

The Veteran's private medical records are associated with the file.  The Board notes that the RO was unable to obtain certain records from Middlesex Hospital, for reasons described in greater detail below.  In several January 2014 examinations, the private examiner noted that the Veteran's lungs were clear and that, in general, he looked well-nourished and healthy.  During a January 2014 consultation, the examiner noted that the Veteran's lungs were clear to auscultation and percussion.  In October 2014, the Veteran told the examiner "my breathing is an issue-ongoing.  I am disabled with all my medical issues and need O2 at nighttime... ."  There is no indication, however, that he was provided home oxygen.

The Veteran's VA medical records are associated with the claims file.  In the Veteran's October 2014 respiratory conditions evaluation, the physician noted that the Veteran had not suffered from any asthma attacks with episodes of respiratory failure in the past 12 months.  The physician recorded the Veteran's pre-bronchodilator FEV-1 as 70 percent predicted and FEV-1/FVC as 102 percent predicted.  Post-bronchodilator results were FEV-1 as 73 percent predicted, FEV-1/FVC as 103 percent.  The physician also reviewed prior treatment records which revealed that in September 2008, the Veteran tested as FEV-1 56 percent of predicted, in December 2009 FEV-1 was 79 percent of predicted, and in May 2013 FEV-1 was 68 percent of predicted.  

In a November 2014 pulmonary function studies addendum, the Veteran's evaluation results were FVC 69 percent of predicted (mildly reduced), FEV1 70 percent of predicted (mildly reduced), and FEV1/FVC 77 percent (normal).  The physician noted that the Veteran's total lung capacity is 4.59 L, 66 percent of predicted, consistent with mild restrictive ventilator defect.  The physician then compared this pulmonary study to a May 2013 study and noted there has been "interim improvement in pre-bronchodilator dynamic flow rates and less bronchodilator reversibility is present."  A November 2015 evaluation indicates that the Veteran's asthma symptoms have been "stable", that his dyspnea is at baseline, and that the Veteran uses a CPAP on most days.

In the March 2016 hearing, the Veteran testified that he had been hospitalized at Middlesex Hospital approximately ten times between February 2015 and March 2016, and that he was treated with corticosteroids during these hospitalizations.  As detailed above, intermittent courses of systemic corticosteroids is one of the criteria for the award for a higher disability rating.  In a letter dated January 17, 2017 the RO made a second attempt to contact the Veteran in order for him to sign and return a VA Form 21-4142 and VA Form 21-4142a, the authorizations required for the VA to obtain the records from Middlesex Hospital pursuant to the Board's remand instructions.  To date, there has been no response to the correspondence from the Veteran and the records have not been obtained.  

The Board has considered all lay evidence, including hearing testimony, submitted to the Board.  The Board finds the Veteran to be a credible witness.  While the Veteran is undoubtedly competent to testify as to his symptoms, such as labored breathing and shortness of breath, the Veteran is not competent to opine as to what his pulmonary function is as shown by diagnostic testing, as those tests require medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran, claiming service connection for a back disorder, and his wife, lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation.")  The Board recognizes the Veteran's testimony that he was hospitalized 10 times between February 2015 and March 2016.  However, this testimony seems to be in direct contradiction with the medical evidence of record.  Specifically, the Veteran's private physician from Middlesex hospital, as well as the VA examiners, seem to indicate that the Veteran's asthma condition is improving, or at the very least "stable." Without the records corroborating that the hospitalizations were, in fact, for his pulmonary condition or that he was treated with steroids, as he claimed, the Board is left with assessing the evidence that we do have.  In light of these facts, the Board has assigned more probative weight to the medical evidence of record.

Based on the complaints of the Veteran and the objective medical findings, the Veteran's bronchial spasm and reactive airway disease with allergic component does not meet or nearly approximate the criteria for a disability rating in excess of 30 percent.  See 38 C.F.R. § 4.96, 4.97; Diagnostic Code 6602.  To get the next highest rating, pulmonary function tests (PFTs) would have to show the following: 

* FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

As detailed above, PFTs have not shown such results.  In fact, a recent 2017 treatment record noted his pulmonary work up has been negative so far with normal PFTs.  The records also notes the restriction on PFTs is likely secondary to body habitus (obesity), as his asthma symptoms have been stable.  There is no indication he visits a doctor monthly for exacerbations, and he has not provided or authorized VA to obtain the medical records that would show he's been prescribed systemic corticosteroids.  The medical records in his file do not support this.  For example, there is a note concerning a November 2016 hospitalization at Middlesex, and it states this was for back pain, with a September 2016 hospitalization at Yale for his back condition after a fall.  There's a note in 2014 that he was hospitalized at Middlesex for gastrointestinal issues.  There are no indications these hospitalizations were because of his pulmonary condition.

The Veteran's treatment records from 2015 and 2016 do show daily oxygen treatment is needed.  However, the records do not demonstrate that the oxygen is because of his reactive airway disease.  Rather, it appears to be related to his sleep apnea, which is not a service-connected disability.  The 2017 records clearly note home oxygen is in conjunction with CPAP use for his sleep apnea. 

The Board has considered the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

TDIU

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran has been service-connected for bronchial spasms and reactive airway disease with allergic component, rated at 30 percent from June 1, 2008 to present, and for an acquired psychiatric condition rated at 50 percent disabling.  The combined (and rounded) value for the Veteran's service-connected disabilities is 70 percent.  38 C.F.R. § 4.25.  Therefore, the Veteran meets the basic schedular requirements for consideration of entitlement to TDIU.

In the March 2016 hearing, the Veteran testified that he has been unable to work since 2008.  The Veteran reported experiencing respiratory difficulty and panic attacks.

During the Veteran's initial compensation and pension examination for PTSD in November 2013, the examiner opined that although reductions in work reliability and productivity are reported and substantiated through review of his records, it is less likely than not that the Veteran's service-connected psychiatric impairments are severe enough to render him unable to secure and/or maintain substantially gainful employment.

In the Veteran's October 2014 respiratory conditions examination, the examiner noted "it is likely that his SC psych condition significantly contributes to his unemployability, unable to determine to what degree..." and also noted that although the Veteran would have difficulty performing a physical job, his asthma would not preclude him from performing a sedentary job.

In a July 2016 VA compensation and pension examination for mental disorders, the examiner noted the Veteran as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The Veteran also reported during several examinations, for example in July 2016, that he is still able to go outside and work on his boat, is active around the house and garden, and is still able to go fishing and crabbing.

A review of the record also indicated that the Veteran was hospitalized in October 2009 for "...severe PTSD symptoms, and now his suicidal gestures have been associated with drinking."  The examiner reported the Veteran's worsening depression, which included an inability, or lack of desire, to get out of bed.  In November 2009, a psychiatric evaluation was performed at West-Haven VA wherein the Veteran's wife reported getting into an argument with the Veteran and him expressing a desire to cut himself.  The Veteran told examiners that cutting himself helped to clear his thoughts and focus on pain.  



In December 2009, he reported that after service he had worked refurbishing
aircraft propellers and had worked at West Marine until 18 months earlier.  Although he stated he had not worked since, he also reported he was spending his time building an addition to his garage apartment.

Looking ahead to July 2016, a compensation and pension examination for mental disorders indicates the Veteran's psychological condition seems to be improving.  In a May 2016 examination, an examiner reported that a prescription for Cymbalta has resulted in "great benefit for mood, irritability, and pain.  Nightmares and night panic greatly reduced, mood and motivation significantly improved."  A "mood test" indicated "mixed symptoms with irritability and non-problematic hypomanic symptoms."  The Veteran reported a greatly improved relationship with his now ex-wife, which includes shared/flexible custody of their child, and has "quite a few friends."  The Veteran reports being active around the house and maintaining his own hygiene.  The examiner also noted that the Veteran's alcohol use disorder is in longstanding partial remission.  The examiner concluded that the Veteran still has recognizable chronic depressive / mood symptoms related to his service connected depressive disorder, but that they are currently mild and well-managed on his current medication.

In determining unemployability for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  In this case, the Veteran has a high school diploma/GED.  The Veteran's civilian employment history consists of employment at a boat service and repair shop.  Importantly, the Veteran was not terminated from his most recent employment because of his psychological disability or because of bronchial spasm and reactive airway disease with allergic component; rather, the Veteran took time off from work when he "got sick", which he attributed to his pulmonary and psychological issues , and when he was ready to return to work, the shop where he worked had closed.  

In short, while the Veteran's service-connected disabilities (acquired psychiatric condition and bronchial spasms) prevent him from obtaining and maintaining substantially gainful employment in a field requiring primarily physical labor, he is capable of light duty or sedentary employment.  As stated previously, by the Veteran's own statements, he is still able to work outside on his boat and has frequently reported he enjoys performing a range of physical tasks such as working in the garden, building an addition, fishing, kayaking, and car and house repairs.  His VA records from 2016 note less activities recently because of his spinal issues, but those are not service-connected.  Thus, while his limitations would include extensive physical activity due to his pulmonary condition, it appears he would be capable of gainful employment in a light physical duty or sedentary occupation, especially in light of all the activities he performs in his personal life.  As for his psychiatric condition, while he would have occasional decreases in work efficiency and performance, as the VA examiner opined, there is no suggestion his psychiatric condition would more than minimally impact his ability to work.  The evidence is not in equipoise, but is against the claim.  Gilbert, 1 Vet. App. at 53-56.  The Veteran's claim of entitlement to TDIU is denied.


Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in March 2011.  The claims file contains the Veteran's service records, supporting lay statements, private treatment records, and VA medical records.  As noted above, and in the Board's prior remand, attempts to obtain medical records from Middlesex Hospital have been unsuccessful.  The Board's prior remand explicitly notified the Veteran that these records were critical for adjudication of his claim and advised him that he should obtain the records and submit them if the RO was unable to obtain them.  He has not done so, nor has he responded to the RO's requests that he authorize VA to obtain them.

The Veteran was also afforded numerous VA respiratory and mental health examinations throughout the course of this appeal.  

Additionally the Veteran provided testimony at a Board hearing in March 2016.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.

Finally, all due process considerations have been met.  No new evidence was received following the most recent, February 2017, supplemental statement of the case.  

For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.


ORDER

Entitlement to an evaluation in excess of 30 percent disabling for bronchial spasm and reactive airway disease with allergic component is denied.

Entitlement to total disability based on individual unemployability (TDIU) is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


